UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1775


STEPHEN K. GILLEY,

                Debtor - Appellant,

          v.

SECURITIES AND EXCHANGE COMMISSION,

                Creditor – Appellee,

GERALD S. SCHAFER,

                Trustee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.    (1:13-cv-00916-WO; 12-11443; 12-
02066)


Submitted:   December 31, 2014               Decided:    January 14, 2015


Before MOTZ and      HARRIS,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sophia L. Harvey, LIAO HARVEY PC, Winston-Salem, North Carolina,
for Appellant.    Anne K. Small, General Counsel, Michael A.
Conley, Deputy General Counsel, Jacob H. Stillman, Solicitor,
Tracey A. Hardin, Assistant General Counsel, Morgan Bradylyons,
Bankruptcy   Counsel,   SECURITIES   AND   EXCHANGE   COMMISSION,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Stephen K. Gilley appeals the district court’s order

affirming   the    bankruptcy     court’s   order   finding   that      Gilley’s

disgorgement       debt     was   nondischargeable        under    11    U.S.C.

§ 523(a)(19) (2012).         We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.        Gilley v. Sec. & Exch. Comm’n, No. 1:13-

cv-00916-WO; 12-11443; 12-02066 (M.D.N.C. June 3, 2014).                     We

dispense    with     oral    argument   because     the    facts   and    legal

contentions    are   adequately    presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3